WOOD, Judge (specially concurring). I concur in the result. However, I do not believe that the majority opinion adequately answers defendant’s contentions by reviewing the evidence and without explanation, concluding that the evidence is substantial. In contending that the evidence is not substantial, defendant makes two claims. First, he attacks the testimony identifying the hair as elk hair. This evidence was admitted after extensive examination by defendant’s attorney concerning the handling of the hair after it was confiscated and concerning the basis for identifying the hair as elk. Here, defendant does not claim that the trial court erred in admitting this testimony; he contends the testimony should not have been believed. This is an attack on the weight to be given this evidence. The weight to be given the testimony is for the trier of the facts. Apodaca v. Baca, 73 N.M. 104, 385 P.2d 963 (1963). We do not consider the weight of the evidence on appeal. Sauter v. St. Michael’s College, 70 N.M. 380, 374 P.2d 134 (1962). Second, he contends that apart from the elk hair, there is no evidence that the meat in defendant’s home was elk meat, that the presence of elk hair does not prove that the meat was elk meat. An inference is a process of reasoning, whereby, from other facts admitted or established by the evidence, a reasonable conclusion may be drawn that a further fact is established. Posey v. Dove, 57 N.M. 200, 257 P.2d 541 (1953); Gonzales v. Shoprite Foods, Inc., 69 N.M. 95, 364 P.2d 352 (1961). The evidence establishes that defendant had elk meat in his possession on January 29 and had meat in his possession on February 21 which contained elk hair. From this the trier of facts could infer that the meat of February 21 was elk meat. Tapia v. Panhandle Steel Erectors Co., 78 N.M. 86, 428 P.2d 625, opinion issued May 8, 1967, states: “Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion, * * * and has been defined as evidence of substance which establishes facts from which reasonable inferences may be drawn. * * * ” Reasonable minds might accept the testimony identifying the hair as elk as adequate to support a conclusion that it was elk hair. The evidence establishes facts from which it was reasonable to infer that the meat was elk. Thus, the evidence is substantial.